Case 1:18-mc-00656-JEJ Document 1-2 Filed 11/14/18 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

Everest Reinsurance Company,
Case No.:
Petitioner,

¥.

Pennsylvania National Mutual Casualty
Insurance Company,

Respondent.

 

 

CERTIFICATION OF NONCONCURRENCE
PURSUANT TO M.D.Pa. LOCAL RULE 7.1

Pursuant to 28 U.S.C. § 1746, I, JEFFREY S. LEONARD, hereby certify
that:

1. As required by Local Rule 7.1 for the United States District Court for
the Middle District of Pennsylvania, I sought the concurrence from counsel for
Respondent Pennsylvania National Mutual Casualty Insurance Company (“Penn
National”) to the relief requested in the Petition to Compel Existing Arbitration and
to Stay Subsequent Arbitration brought by Everest Reinsurance Company
(“Everest”).

2. Specifically, on November 14, 2018, I left a voice mail for and sent an
E-mail to Penn National’s counsel, Richard P. Regan, Esq., requesting consent to

having the existing arbitration panel decide whether Penn National’s claim against

01343783.DOCX
Case 1:18-mc-00656-JEJ Document 1-2 Filed 11/14/18 Page 2 of 2

Everest for reinsurance coverage under the Treaties of lead paint losses arising in
the Baltimore, Maryland area should be heard by the existing panel, pursuant to the
consolidation provision of the parties’ arbitration agreements.

3. Mr. Regan refused to agree to that request.

I declare under penalty of perjury that the foregoing is true and correct.

TEFARIRYS. LEONARD
| J —,}

Executed on November 14, 2018 \

 

01343783.DOCX 2
